Case 2:18-cv-02545-KHV-KGG Document 107-1 Filed 10/18/19 Page 1 of 10

ELECTRONICALLY FILED
2018 Mar 20 PM 2:36
CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
CASE NUMBER: 2016-CV-000508

IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS

=

; LAMONTE MCINTYRE, )

$ Petitioner,

4 )

vs. ) Case No. 16 CV 508

° STATE OF KANSAS,

° Respondent.

7

8 TRANSCRIPT OF EVIDENTIARY HEARING

9 (Volume I)

10 PROCEEDINGS had before the Honorable Edward Bouker,
11 Senior Judge, at Kansas City, Kansas, on the 12th day of
12 October, 2017.

13 APPEARANCES:

14 The petitioner, LAMONTE MCINTYRE, appeared in person
15 and by Cheryl A. Pilate, Attorney at Law, 926 Cherry

16 Street, Kansas City, Missouri 64106; Tricia Bushnell and
17 Lindsay Runnels, Midwest Innocence Project, 369 Broadway
18 Boulevard, Suite 2, Kansas City, Missouri 64111.

19 The respondent, STATE OF KANSAS, appeared by Jennifer
20 Tatum and Francis Gipson, Assistant District Attorneys,
21 Wyandotte County Courthouse, 710 North 7th Street Kansas
22 City, Kansas 66101.
23

24

25

TINA R. ST. JOHN, RPF, CRR EXHIBIT

FPSS 042965 i y
Case 2:18-cv-02545-KHV-KGG Document 107-1 Filed 10/18/19 Page 2 of 10

 

 

 

 

2
1 INDEX
Page
2 Petitioner's opening statement 7
3
PETITIONER'S WITNESSES DIRECT CROSS REDIRECT RECROSS
4 Gloria Labat 9
Ronald Singer 49 65 77
5 James McCloskey 81 153 191
Saundra Newsom 216
6 Lawrence Fox 253 303 311
Rose McIntyre 314
7
8 State's motion for new trial 335
State's motion to dismiss 336
9 Certificate of certified court reporter 337
10 EXHIBITS
11 Petitioner's Exhibits Offered Received
1 (police reports) 203 , 333 203 , 333
12 2-4 333 333
5-7 (trial transcripts) 203 , 333 203 , 333
13 8-119 333 333
120 (Mr. Fox's report) 258 , 333 258 , 333
14 121-130 333 333
131 (handwritten notes) 197,333 197,333
15 132-133 333 333
134 (Cecil Brooks' draft affidavit) 142,333 142,333
16 135 (photos) 113,333 113,333
136 (transcript of audio tape) 333 333
17 137-149 333 333
150 (Mr. Fox's CV) 256 , 333 256 , 333
18 151 (Mr. Singer's resumé) 53 , 333 53 , 333
152-160 333 333
19 161 (audio tape) 234 , 333 234 , 333
162 (letter) 96 , 333 96 , 333
20 163 333 333
164 (6/21/10 letter) 140 , 333 140,333
21 165 (stipulation) 211,333 211 , 333
166 (Ms. Newsom's corrected
22 affidavit) 240 , 333 240 , 333
167-168 333 333
23
Respondent's Exhibits
24 1 (DNA report) 73 73
25

TINA R. ST. JOHN, RPF, CRR
FPSS 042966
Case 2:18-cv-02545-KHV-KGG Document 107-1 Filed 10/18/19 Page 3 of 10

—_

> °° ° i, OE > ©) SO

CERTIFICATE
STATE OF KANSAS
COUNTY OF WYANDOTTE

I, Tina R. St. John, a Certified Shorthand
Reporter, and the regularly appointed, qualified and
acting official reporter of Division 16 of the 29th
Judicial District of the State of Kansas, do hereby
certify that as such official reporter, I was present at
and reported in stenotype shorthand the above and
foregoing proceedings LAMONTE MCINTYRE vs. STATE OF
KANSAS, Case No. 16 CV 508, heard on October 12 and 13,
2017, before the Honorable Edward Bouker, Senior Judge.

I further certify that a transcript of my shorthand
notes was prepared; and that the complete transcript,
consisting of 336 pages in two volumes, is a true copy of
all of the proceedings.

SIGNED AND ELECTRONICALLY FILED WITH THE DISTRICT
COURT OF WYANDOTTE COUNTY, KANSAS this 20th day of March,

2018.

/s/ Tina St. John
Tina R. St. John, RMR, CRR
Supreme Court #1097

TINA R. ST. JOHN, RPF, CRR

FPSS 043209
Case 2:18-cv-02545-KHV-KGG Document 107-1 Filed 10/18/19 Page 4 of 10

aah

oOo 8 oa N OO OT ee & SN

a kek
onrn oOo on &F WwW ND =

19
20
21
22
23
24
25

ELECTRONICALLY FILED
2018 Mar 20 PM 2:36
CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
CASE NUMBER: 2016-CV-000508

IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS

LAMONTE MCINTYRE, )
Petitioner, '

vs. Case No. 16 CV 508
STATE OF KANSAS,
Respondent.

TRANSCRIPT OF EVIDENTIARY HEARING
(Volume IT)

PROCEEDINGS had before the Honorable Edward Bouker,
Senior Judge, at Kansas City, Kansas, on the 13th day of
October, 2017.

APPEARANCES:

The petitioner, LAMONTE MCINTYRE, appeared in person
and by Cheryl A. Pilate, Attorney at Law, 926 Cherry
Street, Kansas City, Missouri 64106; Tricia Bushnell] and
Lindsay Runnels, Midwest Innocence Project, 369 Broadway
Boulevard, Suite 2, Kansas City, Missouri 64111.

The respondent, STATE OF KANSAS, appeared by Jennifer
Tatum and Francis Gipson, Assistant District Attorneys,
Wyandotte County Courthouse, 710 North 7th Street Kansas

City, Kansas 66101.

TINA R. ST. JOHK, RPF, CRR

FPSS 043210
Case 2:18-cv-02545-KHV-KGG Document 107-1 Filed 10/18/19 Page 5 of 10

_

oOo fo N OOOH UR UBOUND

INDEX

Petitioner's opening statement

PETITIONER'S WITNESSES DIRECT CROSS

REDIRECT RECROSS

 

Gloria Labat 9
Ronald Singer 49 65
James McCloskey 81 153
Saundra Newsom 216
Lawrence Fox 253 303
Rose McIntyre 314

State's motion for new trial
State's motion to dismiss

7
191

311

Certificate of certified court reporter

EXHIBITS

Petitioner's Exhibits

 

1 (police reports)
2-4

5-7 (trial transcripts)
8-119

120 (Mr. Fox's report)
121-130

131 (handwritten notes)
132-133

134 (Cecil Brooks’ draft affidavit)

135 (photos)

136 (transcript of audio tape)

137-149

150 (Mr. Fox's CV)

151 (Mr. Singer's resumé)

152-160

161 (audio tape)

162 (letter)

163

164 (6/21/10 letter)

165 (stipulation)

166 (Ms. Newsom's corrected
affidavit)

167-168

Respondent's Exhibits
1 (DNA report)

 

Offered
203 , 333
333

203 , 333
333

258 , 333
333
197,333
333
142,333
113,333
333

333

256 , 333
53 , 333
333
234, 333
96 , 333
333
140, 333
211,333

240 , 333
333

73

TINA R. ST. JOHN, RPF, CRR

FPSS 043211

335
336
337

Received
203 , 333
333

203 , 333
333

258 , 333
333
197,333
333
142,333
113,333
333

333
256, 333
53,333
333
234,333
96,333
333
140, 333
211,333

240 , 333
333

73
Case 2:18-cv-02545-KHV-KGG Document 107-1 Filed 10/18/19 Page 6 of 10

ces

oo 8 NO MO ULB UBUD

FPSS 043300

333

and make a motion and he's going to respond. Is that
okay with the court?

THE COURT: It is.

MS. PILATE: Okay. Your Honor, at this time I
would like to move for the admission of all of
Petitioner's Exhibits 1 through 168. Some have
already been admitted, but rather than identifying,
you know, which ones are admitted and those that
haven't yet been admitted, I'm asking the court
comprehensively to admit 1 through 168. And I
understand Mr. Dupree is going to respond to that.

MR. DUPREE: And, Judge, State has no objection
to admitting all of those.

THE COURT: All right. Petitioner's Exhibits 1
through 168 are admitted as has been pointed out,
some have already been admitted, but that's the
easiest way to say it.

Do you have anything further, Mr. Dupree?

MR. DUPREE: I do, Judge. As a prosecutor, our
job is certified by the United States Supreme Court,
Berger v. United States, in 1935 which states we are
in a peculiar and very definite sense the servants of
the law and our job is to pursue justice, not simply
convictions.

Information has been presented over the last few

TINA R. ST. JOHN, RPF, CRR
Case 2:18-cv-02545-KHV-KGG Document 107-1 Filed 10/18/19 Page 7 of 10

—>

ocUCmUOmUmCUCONOUCUCUNCUCO OO ODN

FPSS 043301

334

weeks leading up to this case in the media by Mr.
McIntyre's defense team and by individuals in this
community alleging misconduct on the part of the
Kansas City, Kansas Police Department, then Wyandotte
County Assistant District Attorney Terra Morehead,
former Detective Roger Golubski. Let it be clear, my
office is not endorsing, certifying, agreeing, nor
stipulating that any of those individuals or entities
committed any wrongdoing. Furthermore, any
accusations of misconduct toward Judge Burdette we
unequivocally deny. That is simply not the question
for this court or for my office in a proceeding on
Mr. McIntyre's case.

Our focus is not to entertain, but to seek
justice. The question is merely whether the
unanimous verdict in 1994 might have been different
if the information presented to my office was
available for consideration during their
deliberation. It is incumbent upon my office, as
ministers of justice to this community, to ensure
that the process would employ to bring about that
justice is done in such a way that due process is
provided to all accused no matter how many years have
passed.

In light of this information learned by my

TINA R. ST. JOHK, RPF, CRR
Case 2:18-cv-02545-KHV-KGG Document 107-1 Filed 10/18/19 Page 8 of 10

=

oo Oo ON OUMlUlUlUMRlLUWh LUN

FPSS 043302

335

office since I began in January and including the
investigation that my office did independently
concerning this case since January as well as
thorough conversations with opposing counsel and many
of the proposed witnesses set to testify over the
next week, I have been presented with information
regarding identification of Mr. McIntyre in 1994 as
the killer of Doniel Quinn and Donny Ewing. That
information I believe was not available during the
trial is of a nature that I believe that had it been
presented to the jury in the 1994 trial that
convicted Mr. McIntyre, it may certainly have caused
those jurors to have reasonable doubt as to Mr.
McIntyre's guilt.

It is because of this information and only this
information that my office is requesting the court
find that manifest injustice exists, that Mr.
McIntyre should be granted an opportunity for a new
trial.

THE COURT: All right, folks. Thank you.

Do you have anything further?

MR. DUPREE: Judge, if the court is willing to
grant him a new trial, I will then have another
statement.

THE COURT: All right. The court makes the

TINA R. ST. JOHN, RPF, CRR
Case 2:18-cv-02545-KHV-KGG Document 107-1 Filed 10/18/19 Page 9 of 10

336

=—_

findings suggested by Mr. Dupree and grants a new
trial.

MR. DUPREE: Judge, on behalf of the State of
Kansas and as a minister of justice and the chief law
enforcement officer of this county, based off my
investigation in this case, this office moves to
dismiss this case.

THE COURT: Your motion is granted.

MR. DUPREE: Thank you, Judge.

oclUlUC OOUlUOUCUNCUDUCUCUMOCBR UWB

(Court adjourned. )

TINA R. ST. JOHN, RPF, CRR
FPSS 043303
Case 2:18-cv-02545-KHV-KGG Document 107-1 Filed 10/18/19 Page 10 of 10

—_>

oclUlUOWmUmUCUCUOOUUCUCUNLUC OOOO ODN

> ek ket
oOo NH =

14
15
16
17
18
19
20
21
22
23
24
25

337

CERTIFICATE

 

STATE OF KANSAS
COUNTY OF WYANDOTTE

I, Tina R. St. John, a Certified Shorthand
Reporter, and the regularly appointed, qualified and
acting official reporter of Division 16 of the 29th
Judicial District of the State of Kansas, do hereby
certify that as such official reporter, I was present at
and reported in stenotype shorthand the above and
foregoing proceedings LAMONTE MCINTYRE vs. STATE OF
KANSAS, Case No. 16 CV 508, heard on October 12 and 13,
2017, before the Honorable Edward Bouker, Senior Judge.

I further certify that a transcript of my shorthand
notes was prepared; and that the complete transcript,
consisting of 336 pages in two volumes, is a true copy of
all of the proceedings.

SIGNED AND ELECTRONICALLY FILED WITH THE DISTRICT
COURT OF WYANDOTTE COUNTY, KANSAS this 20th day of March,

2018.

/s/_ Tina St. John
Tina R. St. John, RMR, CRR
Supreme Court #1097

TINA R. ST. JOHN, RPF, CRR

FPSS 043304
